PER CURIAM.
Polete County was indicted by the grand jury for the first degree murder of Lewis B. Young in violation of La.R.S. 14:30. After trial by jury, defendant was found guilty as charged. A sentencing hearing was conducted before the same jury that determined the issue of guilt, and the jury unanimously recommended that defendant be sentenced to life imprisonment without benefit of probation, parole, or suspension of sentence. The trial judge sentenced defendant in accordance with the recommen*1361dation of the jury. On appeal, defendant relies on two assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm the conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.